COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                      November 25, 2015

        Nicolas A. LaHood                               Michael D. Robbins
        District Attorney, Bexar County                 Bexar County Public Defender's
        101 W. Nueva, Suite 370                         Office
        San Antonio, TX 78205                           101 W. Nueva, Ste. 370
        * DELIVERED VIA E-MAIL *                        San Antonio, TX 78205-3440
                                                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-15-00245-CR
               Trial Court Case Number:    2014CR0936
               Style: Julio Alejandro Zuniga
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                            ______________________
                                                            Cecilia Barbosa
                                                            Deputy Clerk, Ext. 5-3221


        cc: Michael Lee Young (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 25, 2015

                                     No. 04-15-00245-CR

                                   Julio Alejandro ZUNIGA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0936
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER

       Appellant’s brief was originally due to be filed with this court on October 25, 2015. We
granted Appellant’s first motion for an extension of time to file the brief until November 20,
2015. On the due date, Appellant filed his second motion for extension of time to file his brief.
He requested a thirty-day extension for a total extension of fifty-seven days.
     Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
December 21, 2015.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of November, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court